By the Court:
The so-called bill of exceptions found in the record, is a mere rescript of the notes of the short-hand reporter of the court below, in which the evidence is detailed by question and answer. The objections taken, and the supposed errors of law relied upon in argument, are not stated in the manner pointed out in section 648 of the Code of Civil Procedure, nor in such a manner as to intelligibly present the questions supposed by counsel to be involved upon this appeal.
Judgment affirmed.